Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to claims received 11/13/2019. Claims 1 – 20 are pending.

Claim Objections
Claims 1, 8 and 15 objected to because of the following informalities: 
In the identifying step, “layers of a IoT network” should read “layers of an IoT network”.
 In the instantiating step, “of at least one intermediate node” should read “of the at least one intermediate node”.
In the performing step, “to the at least one layer” should read “to the at least one communication layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 7 – 12 and 14 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thummalapalli (US Patent Application 2019/0306242), hereafter known as Thumm.
Regarding claim 1, Thumm teaches a method comprising: 
identifying an Internet of Things (IoT) device which is not connected to one or more communication layers of a IoT network (Thumm: Fig. 1, Abstract, [0009 - 0010]. A physical Internet of Things (IoT) device is determined to be unavailable and having no communication functionality), the IoT network comprising one or more intermediate nodes (i.e. customer instance) for connecting an IoT application to the IoT device (Thumm: Fig. 6 ‘625’, ‘651’, ‘660’, [0125]. Customer instance 651 communicates between IoT devices 615 625 and cloud based IoT applications device 660); 
instantiating a virtual device in at least one communication layer of at least one intermediate node, the virtual device for modeling behavior of the IoT device (Thumm: Fig. 6 ‘616’, [0009 - 0010], 
performing operations at the at least one intermediate node using the virtual device as a proxy for the IoT device while the IoT device is not connected to the at least one layer (Thumm: Fig. 6 ‘616’, ‘651’, [0009], [0025]. The virtual IoT device 616, within the customer instance 651 functions as a proxy for the offline IoT client device (or a future IoT device) to perform their functions while they are unavailable. The IoT client device does not have communication connection functionality while it is offline).

Claims 8 and 15 recite substantially the same features as claim 1 and is distinguishable only by their statutory category (Method/System/Storage Medium), and are accordingly rejected on the same basis.

Regarding claim 2, Thumm teaches the method of claim 1, wherein the at least one communication layer comprises an applications layer (Thumm: [0040], [0050], [0077 - 0081]. IoT application layer includes functionality to facilitate communications between the IoT client device and the IoT Cloud).

Claims 9 and 16 recite substantially the same features as claim 2 and is distinguishable only by their statutory category (Method/System/Storage Medium), and are accordingly rejected on the same basis.



Claims 10 and 17 recite substantially the same features as claim 3 and is distinguishable only by their statutory category (Method/System/Storage Medium), and are accordingly rejected on the same basis.

Regarding claim 4, Thumm teaches the method of claim 1, wherein the operations comprise one or more Operations, Administration, and Maintenance (OAM) functions (Thumm: Fig. 6 ‘650’, ‘651’, Abstract, [0009], [0051], [0125]. The customer instance 650 and associated Virtual IoT device 651 perform the operations and functionality (i.e. emulates) of the offline physical IoT device).

Claims 11 and 18 recite substantially the same features as claim 4 and is distinguishable only by their statutory category (Method/System/Storage Medium), and are accordingly rejected on the same basis.

Regarding claim 5, Thumm teaches the method of claim 1, wherein identifying the IoT device comprises discovering the IoT device being connected to the at least one intermediate node in one or more lower communications layers (i.e. physical layer) of the IoT network (Thumm: Fig. 5 ‘540’, [0016], [0023], [0104], [0107]. The management, instrumentation and discovery (MID) server 540 provides device discover functionality to identify IoT devices. The IoT devices communicate with the customer instance 651 over a wired network).

Claims 12 and 19 recite substantially the same features as claim 5 and is distinguishable only by their statutory category (Method/System/Storage Medium), and are accordingly rejected on the same basis.

Regarding claim 7, Thumm teaches the method of claim 1, further comprising withdrawing or disabling the virtual device in the at least one intermediate node upon the IoT device establishing connection to the at least one intermediate node in the at least one layer (Thumm: Abstract, Fig. 3  ‘335’, ‘340’, ‘345’, ‘350’, [0117]. Decision 335 indicates when an IoT device comes online and establishes a connection with the cloud service provider. Block 340 indicates that after the connection is made the cloud service provider recognizes the newly connected IoT device. Decision 345 determines if the newly connected device matches a virtual IoT device (i.e. the proxy) and if so, the physical IoT device (i.e. RWD – real world device) takes over from the virtual IoT device at block 350).

Claim 14 recites substantially the same features as claim 7 and is distinguishable only by their statutory category (Method/System), and are accordingly rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thumm in view of Shurtleff (US Patent Application 2020/0295994), hereafter known as Shurtleff.
Regarding claim 6, Thumm teaches the method of claim 1.
Thumm fails to expressly disclose wherein performing the operations at the at least one intermediate node using the virtual device comprises expediting an on-boarding process for the IoT device in the at least one layer upon the IoT device establishing connection to the at least one layer. 
However, in the same field of endeavor, Shurtleff shows wherein performing the operations at the at least one intermediate node using the virtual device comprises expediting an on-boarding process for the IoT device in the at least one layer upon the IoT device establishing connection to the at least one layer (Shurtleff: [0017], [0058]. The management dashboard is used to more quickly initiate any needed corrective action when on-boarding an IoT device as it is connected to the network).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the identifying an IoT device that is not connected of Thumm with the expediting an on-boarding process of Shurtleff because in doing so provides an enhanced communication system by allowing a quicker way to add newly added devices to an IoT environment.

Claims 13 and 20 recite substantially the same features as claim 6 and is distinguishable only by their statutory category (Method/System/Storage Medium), and are accordingly rejected on the same basis.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J HOULIHAN whose telephone number is (571)272-8407.  The examiner can normally be reached on Mon, Tues, Thursday 7am - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.H/Examiner, Art Unit 2451                                                                                                                                                                                                        

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451